Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS filed 5/31/2022 crossed in the mail with the corrected Notice of Allowance dated 6/3/2022 and necessitated a new Corrected Notice of Allowance. The IDS filed 5/31/2022 has been considered without change to the allowable subject matter of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/             Examiner, Art Unit 3741                                                                                                                                                                                           /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741